Citation Nr: 9926444	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) initial disability 
evaluation for service-connected hemorrhoids. 


REPRESENTATION

Appellant represented by:	M. Faye McCord, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision granted service 
connection for hemorrhoids and assigned thereto a 
noncompensable initial disability evaluation, effective July 
1992.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal.

In October 1996, and again in February 1999, the Board 
remanded this matter for examination of the appellant and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected hemorrhoids are 
manifested by a large hemorrhoidal tag at 12 o'clock.  Large 
or thrombotic irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences, have not 
been shown.


CONCLUSION OF LAW

The criteria for a compensable initial disability evaluation 
for service-connected hemorrhoids have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected hemorrhoids, rather 
than as a disagreement with the original rating award.  
However, the RO's October 1993 SOC and April 1995 and May 
1999 supplemental SOCs provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to his service-
connected hemorrhoids.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  A review of the veteran's report 
of separation revealed that he served on active duty in the 
United States Army from September 1953 to September 1955.  An 
inservice medical treatment report, dated November 1953, 
noted that the veteran was treated for a large hemorrhoid.  
The report of his discharge examination, dated September 
1955, noted that the veteran's anus and rectum were normal.  

In March 1956, a VA general physical examination was 
conducted.  Physical examination revealed, in pertinent part, 
a small hemorrhoidal tag.

Medical treatment reports were retrieved from the VA medical 
center in Decatur, Georgia.  A medical treatment report, 
dated in 1992, noted the veteran's complaints of hemorrhoids.  
The report indicated that he was given rectal suppositories 
and stool softener.  He also received instructions regarding 
his diet.  

In February 1993, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of occasional hemorrhoidal 
problems ever since his discharge from the service.  The 
report also noted the veteran's complaints of "spotting on 
toilet tissue."  A rectal examination revealed "a large 
hemorrhoidal tag at 12 o'clock."  A diagnosis of hemorrhoids 
was noted.

Medical treatment reports, dated February 1994 through 
September 1994, were submitted by M. Schertzer, M.D.  An 
operative note, dated February 1994, noted that the veteran 
underwent a colonoscopy to the cecum where pan diverticulosis 
and internal and external hemorrhoids were seen.  A treatment 
summary letter, dated September 1994, noted that the veteran 
"did not undergo hemorrhoidectomy, however, was treated 
conservatively for his hemorrhoids."

VA examinations of the rectum and anus were scheduled in 
December 1996 and December 1998.  The veteran failed to 
report for both of these examinations.

III.  Analysis

The appellant contends, in essence, that his service-
connected hemorrhoids disability is more disabling than 
currently evaluated and, therefore, warrants the assignment 
of a higher rating.

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

The RO has evaluated the veteran's hemorrhoids as 
noncompensable (0 percent) under the rating criteria of 
Diagnostic Code 7336.  A noncompensable rating is assigned 
for hemorrhoids that are mild or moderate in degree of 
severity.  Thus, the rating schedule reflects that the nature 
of the disorder itself is such that mild or moderate 
hemorrhoids, on average, are not disabling, i.e., they are 
not likely to cause impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991) (Disability ratings are intended 
to compensate reductions in earning capacity as a result of 
the specific disorder.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations).  Compensation, therefore, 
is reserved for those cases of hemorrhoids that are quite 
severe.  A 10 percent rating is provided for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  The highest 
available rating, a 20 percent rating, may be provided for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).  

In this case, the medical evidence does not show large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  The report of his 
VA general physical examination, dated February 1993, noted 
that the veteran had "a large hemorrhoidal tag at 12 
o'clock."  A subsequent treatment summary letter, dated 
September 1994, noted that the veteran had been treated 
conservatively for hemorrhoids.  Thus, the veteran's service-
connected hemorrhoids are shown to have been properly rated 
as noncompensable.

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation for 
the veteran's service-connected hemorrhoids has not been 
shown.

In reaching its decision, the Board notes that it has 
previously remanded this matter on two occasions to obtain an 
medical examination of the veteran's service-connected 
hemorrhoids.  Unfortunately, the veteran failed to report for 
both of these scheduled examinations, see 38 C.F.R. 3.655 
(1998), and in fact, his whereabouts are not exactly clear 
given that he has not been an active participant in the 
adjudication of his case since filing his substantive appeal 
in May 1994.  He also did not report for a Travel Board 
hearing scheduled in August 1996.  Notwithstanding these 
failures to report, this case has been decided based on the 
evidence of record because it is an original compensation 
claim.  There is no evidence of an address change and the 
record reflects that he has been receiving compensation 
benefits via direct deposit since 1995.  Hence, there is no 
evidence to suggest that he has not received the notices to 
appear for examinations or the hearing.


ORDER

A compensable disability evaluation for the veteran's 
service-connected hemorrhoids is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

